 

Exhibit 10.3

Execution Version

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT (AS DEFINED BELOW), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR, SUBJECT TO
SECTION 11, AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL) REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT AGREEMENT

To Purchase Shares of the Common Stock of

MAST THERAPEUTICS, INC.

Dated as of August 11, 2015 (the “Effective Date”)

WHEREAS, Mast Therapeutics, Inc., a Delaware corporation (the “Company”), on the
date hereof, has entered into a Loan and Security Agreement of even date
herewith (as amended and in effect from time to time, the “Loan Agreement”) with
Hercules Technology Growth Capital, Inc., a Maryland corporation, as agent,
Hercules Technology III, L.P., a Delaware limited partnership (the
“Warrantholder”), and the other lender parties thereto.

WHEREAS, pursuant to the Loan Agreement, and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement (the
“Agreement”), evidencing the right to purchase (the “Warrant”) shares of Common
Stock (as defined below).

NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and the Warrantholder agree as follows:

SECTION 1. 

GRANT OF THE RIGHT TO PURCHASE COMMON STOCK

(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the number of fully paid and non-assessable shares of Common Stock (as defined
below) as determined pursuant to Section 1(b), at a purchase price per share
equal to the Exercise Price (as defined below). The number of, and Exercise
Price for, such shares are subject to adjustment as provided in Section 8. As
used herein, the following terms shall have the following meanings:

“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
as may be amended and in effect from time to time.

“Common Stock” means the Company’s common stock, $0.001 par value per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means $0.41.

“Liquid Sale” means the closing of a Merger Event in which the consideration
received by the Company and/or its stockholders, as applicable, consists solely
of cash and/or Marketable Securities.

1

--------------------------------------------------------------------------------

 

“Marketable Securities” in connection with a Merger Event means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, and is then current in its filing of all required reports and
other information under the Securities Act (as defined below) and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by the Warrantholder in connection with the Merger Event were
the Warrantholder to exercise this Warrant on or prior to the closing thereof is
then traded on a national securities exchange or over-the-counter market, and
(iii) following the closing of such Merger Event, the Warrantholder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by the Warrantholder in such Merger Event were
the Warrantholder to exercise this Warrant in full on or prior to the closing of
such Merger Event, except to the extent that any such restriction (x) arises
solely under federal or state securities laws, rules or regulations, and (y)
does not extend beyond six (6) months from the closing of such Merger Event.

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity and in which the holders of a majority
of the outstanding shares of capital stock of the Company immediately prior to
such merger or consolidation do not hold a majority of the surviving entity or
other entity immediately following such merger or consolidation, or (iii) any
sale by holders of the outstanding voting equity securities of the Company in a
single transaction or series of related transactions of shares constituting a
majority of the outstanding combined voting power of the Company.

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price (subject to adjustment from time to time in
accordance with the provisions of this Agreement) multiplied by the number of
shares of Common Stock as to which this Warrant is then exercised.

“Rule 144” means Rule 144 of the Securities Act, as amended.

“Securities Act” means the Securities Act of 1933, as amended.

“Warrant Coverage” means $350,000, plus, subject to and contingent upon the
funding of the Second Advance (as defined in the Loan Agreement), an additional
$175,000.

(b) Number of Shares. This Warrant shall be exercisable for an aggregate number
of fully-paid and non-assessable shares of Common Stock equal to the quotient of
(a) the Warrant Coverage divided by (b) the Exercise Price, as subject to
adjustment from time to time in accordance with the provisions of this
Agreement, subject to further adjustment thereafter from time to time in
accordance with the provisions of this Agreement.

SECTION 2. 

TERM OF THE AGREEMENT

The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and, subject to Section 8(a), shall
be exercisable for a period ending upon the fifth anniversary of the Effective
Date.

SECTION 3. 

EXERCISE OF THE PURCHASE RIGHTS

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than three (3)
business days thereafter, the Company shall cause its transfer agent to issue to
the Warrantholder in book entry form the number of shares of Common Stock
purchased, and the Company shall execute the acknowledgment of exercise in the
form attached hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating
the number of shares which remain subject to future purchases under this
Agreement, if any.

2

--------------------------------------------------------------------------------

 

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement setting forth the remaining number of shares purchasable
hereunder, as determined below (a “Net Issuance”). If the Warrantholder elects a
Net Issuance, the Company will issue shares of Common Stock in accordance with
the following formula:

 

 

X =

Y(A-B)

 

 

A

 

 

 

Where:

X =

 the number of shares of Common Stock to be issued to the Warrantholder.

 

 

 

 

Y =

 the number of shares of Common Stock requested to be exercised under this
Agreement.

 

 

 

 

A =

 the current fair market value of one (1) share of Common Stock at the time of
exercise.

 

 

 

 

B =

 the then-effective Exercise Price.

For purposes of the above calculation, the “current fair market value” of shares
of Common Stock shall mean with respect to each share of Common Stock:

 

(i)

at all times when the Common Stock is traded on a national securities exchange,
inter-dealer quotation system or over-the-counter bulletin board service, the
average of the closing prices over a five (5) day period ending three days
before the day the current fair market value of the securities is being
determined;

 

(ii)

if the exercise is in connection with a Merger Event, the fair market value of a
share of Common Stock shall be deemed to be the per share value received by the
holders of the outstanding shares of Common Stock pursuant to such Merger Event
as determined in accordance with the definitive transaction documents executed
among the parties in connection therewith; or

 

(iii)

in cases other than as described in the foregoing clauses (i) and (ii), the
current fair market value of a share of Common Stock shall be determined in good
faith by the Company’s Board of Directors, unless the Company shall become
subject to a Merger Event, in which case the fair market value of shares of
Common Stock shall be deemed to be the per share value received by the holders
of the Common Stock on a common equivalent basis pursuant to such Merger Event.

Upon partial exercise by either cash or, upon request by the Warrantholder and
surrender of all or a portion of this Warrant, Net Issuance, prior to the
expiration or earlier termination hereof, the Company shall promptly issue an
amended Agreement representing the remaining number of shares purchasable
hereunder. All other terms and conditions of such amended Agreement shall be
identical to those contained herein, including, but not limited to the Effective
Date hereof.

(b) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares subject hereto, and if the then-current fair market
value of one share of Common Stock is greater than the Exercise Price then in
effect, or, in the case of a Liquid Sale, where the value per share of Common
Stock (as determined as of the closing of such Liquid Sale in accordance with
the definitive agreements executed by the parties in connection with such Merger
Event) to be paid to the holders thereof is greater than the Exercise Price then
in effect, this Agreement shall be deemed automatically exercised on a Net
Issuance basis pursuant to Section 3(a) (even if not surrendered) as of
immediately before its expiration determined in accordance with Section 2. For
purposes of such automatic exercise, the fair market value of one share of
Common Stock upon such expiration shall be determined pursuant to Section 3(a).
To the extent this Warrant or any portion hereof is deemed automatically
exercised pursuant to this Section 3(b), the Company agrees to promptly notify
the Warrantholder of the number of shares of Common Stock, if any, the
Warrantholder is to receive by reason of such automatic exercise, and to cause
its transfer agent to issue to the Warrantholder in book entry form.

SECTION 4. 

RESERVATION OF SHARES

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

SECTION 5. 

NO FRACTIONAL SHARES OR SCRIP

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.

3

--------------------------------------------------------------------------------

 

SECTION 6. 

NO RIGHTS AS STOCKHOLDER 

Without limitation of any provision hereof, the Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

SECTION 7. 

WARRANTHOLDER REGISTRY

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. The Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(f). The Warrantholder may
change such address by giving written notice of such changed address to the
Company.

SECTION 8. 

ADJUSTMENT RIGHTS

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:

(a) Merger Event. In connection with a Merger Event that is a Liquid Sale, this
Warrant shall, on and after the closing thereof, automatically and without
further action on the part of any party or other person, represent the right to
receive the consideration payable on or in respect of all shares of Common Stock
that are issuable hereunder as of immediately prior to the closing of such
Merger Event less the Purchase Price for all such shares of Common Stock (such
consideration to include both the consideration payable at the closing of such
Merger Event and all deferred consideration payable thereafter, if any,
including, but not limited to, payments of amounts deposited at such closing
into escrow and payments in the nature of earn-outs, milestone payments or other
performance-based payments), and such Merger Event consideration shall be paid
to the Warrantholder as and when it is paid to the holders of the outstanding
shares of Common Stock. To the extent the consideration to be received by the
Warrantholder at the closing of a Merger Event that is a Liquid Sale is less
than the Purchase Price, this Warrant shall automatically terminate as of the
closing of such Merger Event that is a Liquid Sale. In connection with a Merger
Event that is not a Liquid Sale, the Company shall cause the successor or
surviving entity to assume this Agreement and the obligations of the Company
hereunder on the closing thereof, and thereafter this Warrant shall be
exercisable for the same number and type of securities or other property as the
Warrantholder would have received in consideration for the shares of Common
Stock issuable hereunder had it exercised this Warrant in full as of immediately
prior to such closing, at an aggregate Exercise Price no greater than the
aggregate Exercise Price in effect as of immediately prior to such closing, and
subject to further adjustment from time to time in accordance with the
provisions of this Agreement. The provisions of this Section 8(a) shall
similarly apply to successive Merger Events.

(b) Reclassification of Shares. Except for Merger Events subject to Section
8(a), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Agreement exist into the same or a
different number of securities of any other class or classes of securities, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

(d) Dividends. If the Company at any time while this Agreement is outstanding
and unexpired shall:

 

(i)

pay a dividend with respect to the outstanding shares of Common Stock payable in
additional shares of Common Stock, then the Exercise Price shall be adjusted, as
of the record date applicable to such dividend, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (A) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution, and the number of shares of Common Stock for which this Warrant is
exercisable shall be proportionately increased; or

 

(ii)

make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution (A) in cash, or (B) specifically provided
for in any other clause of this Section 8, then, in each such case, provision
shall be made by the Company such that the Warrantholder shall receive upon
exercise of this Warrant a proportionate share of any such distribution as
though it were the holder of the Common Stock as of the record date fixed for
the determination of the shareholders of the Company entitled to receive such
distribution.

4

--------------------------------------------------------------------------------

 

(e) Notice of Certain Events. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities (provided that the Warrantholder in its capacity as lender
under the Loan Agreement consents to such dividend); (ii) the Company shall
offer for subscription pro rata to the holders of its Common Stock any
additional shares of stock of any class or other rights; (iii) there shall be
any Merger Event; or (iv) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall give the Warrantholder notice thereof at the same time and in the
same manner as it gives notice thereof to the holders of outstanding Common
Stock.

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

(a) Reservation of Common Stock. The Company covenants and agrees that all
shares of Common Stock, if any, that may be issued upon the exercise of this
Warrant will, upon issuance, be validly issued and outstanding, fully paid and
non-assessable. The Company further covenants and agrees that the Company will,
at all times during the term hereof, have authorized and reserved, free from
preemptive rights, a sufficient number of shares of Common Stock to provide for
the exercise of the rights represented by this Warrant. If at any time during
the term hereof the number of authorized but unissued shares of Common Stock
shall not be sufficient to permit exercise of this Warrant in full, the Company
will take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized but unissued shares of Common Stock to such
number of shares as shall be sufficient for such purposes.

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement: (1) does not violate the Company’s Charter or
current bylaws; (2) does not contravene any law or governmental rule, regulation
or order applicable to it; and (3) except as could not reasonably be expected to
have a Material Adverse Effect (as defined in the Loan Agreement), does not and
will not contravene any provision of, or constitute a default under, any
indenture, mortgage, contract or other instrument to which it is a party or by
which it is bound. This Agreement constitutes a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except (i) for approval of the NYSE MKT to list the shares of
Common Stock issuable upon exercise of this Warrant, (ii) the filing of notices
pursuant to Regulation D under the Securities Act and (iii) any filing required
by applicable state securities law, which filings noted in clauses (i), (ii) and
(iii) will be effective by the time required thereby.

(d) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Securities Act, in reliance upon Section
4(a)(2) thereof, and (ii) the qualification requirements of the applicable state
securities laws.

(e) Listing of Shares. The Common Stock is listed for trading on the NYSE MKT as
of the Effective Date, and the Company shall use commercially reasonable efforts
to maintain such listing (or a listing on another national recognized securities
exchange) through the term of this Agreement.

(f) Rule 144 Compliance. The Company shall, at all times prior to the earlier to
occur of (x) the date of sale or other disposition by the Warrantholder of this
Warrant or all shares of Common Stock issued on exercise of this Warrant, or (y)
the expiration or earlier termination of this Agreement if the Warrant has not
been exercised in full or in part on such date, use all commercially reasonable
efforts to timely file all reports required under the Exchange Act and otherwise
timely take all actions necessary to permit the Warrantholder to sell or
otherwise dispose of this Warrant and the shares of Common Stock issued on
exercise hereof pursuant to Rule 144 and in effect from time to time, provided
that the foregoing shall not apply in the event of a Merger Event following
which the successor or surviving entity is not subject to the reporting
requirements of the Exchange Act. If the Warrantholder proposes to sell Common
Stock issuable upon the exercise of this Warrant in compliance with Rule 144,
then, upon the Warrantholder’s written request to the Company, the Company shall
furnish to the Warrantholder, within five (5) business days after receipt of
such request, a written statement confirming the status of the Company’s
compliance with the filing and other requirements of such Rule 144.

5

--------------------------------------------------------------------------------

 

SECTION 10. 

REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER 

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a) Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Warrant is not, as of the Effective Date,
registered under the Securities Act or qualified under applicable state
securities laws, and (ii) that the Company’s reliance on exemption from such
registration is predicated on the representations set forth in this Section 10.

(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment in the Company.

(d) Accredited Investor. The Warrantholder is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated under the Securities Act, as
presently in effect (“Regulation D”).

(e) No Short Sales. The Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Stock. The Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Agreement, it shall not engage in any short sales or equivalent transactions in
the Common Stock.

(f) Risk of No Registration. The Warrantholder understands and agrees that the
Company has no obligation under this Warrant or the Loan Agreement to register
for resale under the Securities Act this Warrant or the shares of Common Stock
issuable upon exercise of this Warrant.

(g) Rule 144 Compliance. If the Warrantholder proposes to sell, assign or
otherwise transfer this Warrant (or any portion hereof or any interest herein)
or the shares of Common Stock issuable upon the exercise of this Agreement in
compliance with Rule 144, the Warrantholder shall furnish, and shall cause its
broker to furnish, to the Company written statements in forms reasonably
acceptable to the Company, confirming that such transfer will be in compliance
with the applicable filing and other requirements of such Rule 144. The
Warrantholder understands and agrees that any transfer of this Warrant or the
shares of Common Stock issuable upon exercise of this Warrant that might be made
by it in reliance upon Rule 144 may be made only in accordance with the terms
and conditions of Rule 144, and, upon the reasonable request of the Company, the
Warrantholder shall furnish to the Company an opinion of counsel, reasonably
satisfactory to the Company, that such transfer of this Warrant or the shares of
Common Stock issuable upon exercise of this Warrant will not require
registration under the Securities Act or any applicable state securities laws,
and can be made in reliance on Rule 144.

SECTION 11. 

TRANSFERS

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding
anything herein or in any legend to the contrary, (i) the Company shall not
require an opinion of counsel in connection with any sale, assignment or other
transfer, by the Warrantholder of this Warrant (or any portion hereof or any
interest herein) to an affiliate (as defined in Regulation D) of the
Warrantholder, provided that such affiliate is an “accredited investor” under
Regulation D, and (ii) the Company shall not require an opinion of counsel in
connection with any assignment or other transfer, in each case without the
payment of consideration, by the Warrantholder of any shares of Common Stock
issued upon exercise hereof to any such affiliate of the Warrantholder, provided
such affiliate is an “accredited investor” under Regulation D.

SECTION 12. 

MISCELLANEOUS.

(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Agreement shall be binding upon any
successors or assigns of the Company.

6

--------------------------------------------------------------------------------

 

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the non-defaulting party will not have an adequate remedy at law and where
damages will not be readily ascertainable.

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment. Notwithstanding the foregoing, nothing in this
Section 12(c) shall restrict or impair the Company’s right to effect any changes
to the rights, preferences, privileges or restrictions associated with the
Common Stock so long as such changes do not adversely affect the rights,
preferences, privileges or restrictions associated with the shares of Common
Stock issuable upon exercise of this Warrant in a manner different from the
effect that such changes have generally on the rights, preferences, privileges
or restrictions associated with all other shares of Common Stock.

(d) Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Agreement. For the purposes of this Section 12(d),
attorneys’ fees shall include without limitation fees incurred in connection
with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

(e) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(f) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal
delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows: 

If to the Warrantholder:

HERCULES TECHNOLOGY III, L.P.

Legal Department

Attention: Deputy General Counsel and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, California 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

Email: legal@herculestech.com

If to the Company:

MAST THERAPEUTICS, INC.

Attention:  Chief Financial Officer
3611 Valley Centre Drive, Suite 500

San Diego, CA 92130
Facsimile: 858-552-0876
Telephone: 858-552-0866

With a copy to (which shall not constitute notice):

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

Attention:  Kirt Shuldberg

3570 Carmel Mountain Road, Suite 200

San Diego, CA 92130

Facsimile: 858-436-8061

Email: kshuldberg@gunder.com

7

--------------------------------------------------------------------------------

 

or to such other address as each party may designate for itself by like notice.

(g) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

(h) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(i) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(j) No Waiver. Except for the requirement that this Warrant be exercised (or be
deemed exercised), if at all, during the term of this Agreement, no omission or
delay by the Warrantholder at any time to enforce any right or remedy reserved
to it, or to require performance of any of the terms, covenants or provisions
hereof by the Warrantholder at any time designated, shall be a waiver of any
such right or remedy to which the Warrantholder is entitled, nor shall it in any
way affect the right of the Warrantholder to enforce such provisions thereafter
during the term of this Agreement.

(k) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the Warrantholder and shall survive the execution and delivery of this
Agreement and the expiration or other termination of this Agreement.

(l) Governing Law. This Agreement has been negotiated and delivered to the
Warrantholder in the State of California, and shall be deemed to have been
accepted by the Warrantholder in the State of California. Delivery of Common
Stock to the Warrantholder by the Company under this Agreement is due in the
State of California. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

(m) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in Santa Clara County, State of California;
(b) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(f), and shall be deemed
effective and received as set forth in Section 12(f). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(n) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Agreement be resolved by a
judge applying such applicable laws. EACH OF THE COMPANY AND THE WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
ASSERTED BY THE COMPANY AGAINST THE WARRANTHOLDER OR ITS ASSIGNEE OR BY THE
WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO THIS AGREEMENT
(COLLECTIVELY, “CLAIMS”). This waiver extends to all such Claims, including
Claims that involve Persons other than Company and the Warrantholder; Claims
that arise out of or are in any way connected to the relationship between the
Company and the Warrantholder; and any Claims for damages, breach of contract,
specific performance, or any equitable or legal relief of any kind, arising out
of this Agreement.

(o) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(o)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired California state judge or a retired Federal
court judge. Such proceeding shall be conducted in Santa Clara County, State of
California, with California rules of evidence and discovery applicable to such
arbitration. The decision of the arbitrator shall be binding on the parties, and
shall be final and nonappealable to the maximum extent permitted by law. Any
judgment rendered by the arbitrator may be entered in a court of competent
jurisdiction and enforced by the prevailing party as a final judgment of such
court.

8

--------------------------------------------------------------------------------

 

(p) Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(m), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.

(q) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

(r) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to the
Warrantholder by reason of the Company’s failure to perform any of the
obligations under this Agreement and agree that the terms of this Agreement
shall be specifically enforceable by the Warrantholder. If the Warrantholder
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that the Warrantholder has an adequate
remedy at law, and such person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.

(s) Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

(t) Legends. To the extent required by applicable laws, this Warrant and the
shares of Common Stock issuable hereunder (and the securities issuable, directly
or indirectly, upon conversion of such shares of Common Stock, if any) may be
imprinted with a restricted securities legend in substantially the following
form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

[Remainder of page intentionally left blank]

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:

 

MAST THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Brandi Roberts

 

 

Name:

 

Brandi Roberts

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

WARRANTHOLDER:

 

 

HERCULES TECHNOLOGY III, L.P.,

A Delaware limited partnership

 

 

 

 

 

 

 

By:

 

Hercules Technology SBIC Management, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

Hercules Technology Growth Capital, Inc., its Manager

 

 

 

 

 

 

 

By:

 

/s/ Christine Fera

 

 

Name:

 

Christine Fera

 

 

Title:

 

Director of Contract Originations

 

[Signature Page to Warrant]

10

--------------------------------------------------------------------------------

 

EXHIBIT I

NOTICE OF EXERCISE

To:

Mast Therapeutics, Inc.

(1)

The undersigned Warrantholder hereby elects to purchase [__] shares of the
Common Stock of Mast Therapeutics, Inc., pursuant to the terms of the Warrant
Agreement dated the August 11, 2015 (the “Agreement”) between Mast Therapeutics,
Inc. and the Warrantholder, and tenders herewith payment of the Purchase Price
in full, together with all applicable transfer taxes, if any. [INSERT FOR NET
ISSUANCE: elects pursuant to Section 3(a) of the Agreement to effect a Net
Issuance.]

(2)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

WARRANTHOLDER:

 

HERCULES TECHNOLOGY III, L.P.,

A Delaware limited partnership

 

 

 

 

 

 

 

By:

 

Hercules Technology SBIC Management, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

Hercules Technology Growth Capital, Inc., its Manager

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------

 

EXHIBIT II

ACKNOWLEDGMENT OF EXERCISE

The undersigned, Mast Therapeutics, Inc., hereby acknowledges receipt of the
“Notice of Exercise” from [__] to purchase [__] shares of the Common Stock of
Mast Therapeutics, Inc., pursuant to the terms of the Warrant Agreement dated
the August 11, 2015, and further acknowledges that [__] shares remain subject to
purchase under the terms of the Warrant.

 

COMPANY:

 

MAST THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT III

TRANSFER NOTICE

(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to

 

 

 

 

(Please Print)

 

 

 

 

 

whose address is

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

Holder’s Signature:

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE:  The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever, and must be guaranteed by a bank or trust company. Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Agreement.

13